Citation Nr: 0735457	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
acute tendonitis of the supraspinatus tendon and bicipital 
tendon, right shoulder, major, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected herniated nucleus pulposus 
with spondylolisthesis and right leg radiculitis.  

3.  Entitlement to service connection for bowel dysfunction, 
as secondary to service-connected herniated nucleus pulposus 
with spondylolisthesis and right leg radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, and from a September 2004 rating decision 
issued by the RO in St. Petersburg, Florida.  The RO in St. 
Petersburg currently has jurisdiction over the case.

In the March 1994 rating decision, service connection for a 
back condition was granted with a 10 percent evaluation 
assigned, effective June 6, 1991.  The veteran filed a timely 
notice of disagreement (NOD) and, following the issuance of a 
statement of the case, a timely substantive appeal.  The RO 
subsequently increased the assigned rating, first to 20 
percent and later to 40 percent, both effective June 6, 1991, 
and recharacterized the disability as herniated nucleus 
pulposus with spondylolisthesis and right leg radiculitis.  
See March 1996 and October 1997 rating decisions.  Despite 
the increased ratings granted by the RO, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

In the September 2004 rating decision, the RO recharacterized 
the veteran's right shoulder disability from partial 
thickness tear of the right shoulder supraspinatus with pain 
to acute tendonitis of the supraspinatus tendon and bicipital 
tendon, right shoulder, major, and increased the rating to 20 
percent, effective March 3, 2004.  

In an October 2005 statement in support of claim, the veteran 
indicated that he wished to file an initial a claim for 
service connection for a foot condition secondary to his 
service-connected back and knee disabilities.  The RO 
acknowledged receipt of this claim in a January 2006 letter, 
but review of the record does not reveal that it has 
addressed this issue.  Therefore, the issue is REFERRED to 
the RO for appropriate action.  

The issues of entitlement to an initial disability rating in 
excess of 40 percent for service-connected herniated nucleus 
pulposus with spondylolisthesis and right leg radiculitis and 
service connection for bowel dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by persistent pain progressively getting worse, 
marked tenderness of the bicipital tendon, and limitation of 
motion to 50 degrees from the side.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and not 
higher, for service-connected acute tendonitis of the 
supraspinatus tendon and bicipital tendon, right shoulder, 
major, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  
The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Ratings 
based on limitation of motion do not subsume the various 
rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include 
pain, more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca, 8 Vet. App. at 206-08 (1995).  
In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection was originally granted for partial 
thickness tear of the right shoulder supraspinatus with pain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5304; a 10 
percent evaluation was assigned effective June 6, 1991.  See 
April 1993 rating decision.  The veteran filed a claim for 
increased rating in March 2004, which also included a claim 
for service connection for a right bicep condition secondary 
to his right shoulder disability.  See also April 2004 
statement in support of claim.  He has appealed the September 
2004 rating decision in which the RO recharacterized his 
disability as acute tendonitis of the supraspinatus tendon 
and bicipital tendon, right shoulder, major, and assigned a 
20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024 and 5201, effective March 3, 2004.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent because he has been advised his shoulder 
requires surgery and a possible bicep transplant.  He reports 
that he is in constant pain and has very limited, if any, 
motion.  The veteran also asserts that his right shoulder 
disability has affected his daily life in that he cannot be 
as active with his family as his peers, he is unable to 
perform household duties, he has become left-hand dominant, 
and his sleep has been affected tremendously.  He also 
contends that compensating for his right shoulder injury 
resulted in a bicep condition, for which a separate rating 
should have been assigned.  See October 2004 NOD; May 2005 VA 
Form 9.  

A Magnetic Resonance Imaging (MRI) of the veteran's left 
shoulder was conducted in March 2004 due to pain with recent 
injury and concern for a new tear of the rotator cuff.  There 
was some increased signal within the supraspinatus tendon 
reflective of mild tendinosis in the absence of prior 
surgery.  It was noted that if there had been a history of 
rotator cuff surgery, this may reflect normal postoperative 
change.  There was no high-grade partial or full-thickness 
rotator cuff tear.  The labrum was torn posterosuperiorly and 
posteriorly with abnormal signal and attenuation anteriorly.  
There was no definite extension of the anterior labral 
abnormality posteriorly to indicate a superior labral 
anteroposterior (SLAP) lesion.  There was tendinosis of the 
biceps tendon, which was thinned and appeared to have a 
longitudinal tear in the bicipital groove.  The tendon was 
subluxed medially to a mild degree.  Osseous structures 
demonstrated no fracture or focal marrow contusion.  Within 
the posterior aspect of the greater tuberosity, there were 
two focal areas of fluid signal, which might reflect some 
enthesopathic change versus site of absorbable suture anchors 
if there had been prior surgery.  There were no significant 
degenerative changes of the glenohumeral joint but mild 
acromioclavicular (AC) joint hypertrophy was present, as well 
as a minimal amount of subdeltoid bursal fluid.  The 
following impression was made: mild tendinosis of the 
supraspinatus tendon in the absence of prior surgery; no 
high-grade partial or full-thickness rotator cuff tear; 
anterior and posterior labral tear without discrete 
connection to indicate SLAP lesion; biceps tendinosis and 
thinning with probable longitudinal tear in the bicipital 
groove; and AC joint hypertrophy and minimal subdeltoid 
bursal fluid.  See VA radiology report.  

X-rays were also taken in March 2004.  AP views of the right 
shoulder with internal and external rotation were submitted 
for interpretation.  There was no evidence of any fracture or 
dislocation, the interarticular spaces were preserved, no 
soft tissue masses or abnormal calcification were 
demonstrated, and periosteal reaction was not seen.  The 
impression was of examination within normal limits for the 
veteran's age; no radiographic evidence of any bony or soft 
tissue pathology demonstrated.  See id.  

A March 2004 statement from Dr. S.C. Wolff, who is the 
veteran's chiropractor, reports that he had been treating the 
veteran for a right shoulder injury, specifically a rotator 
cuff tear.  Dr. Wolff indicated that the veteran had a course 
of physical therapy to include ultrasound, interferential 
therapy, muscle stimulation, manipulation, and active range 
of motion (ROM) stretches.  Dr. Wolff further reported that 
recent MRI findings indicated glenoid labrum damage as well 
as a supraspinatus tear to the right shoulder.  The veteran 
had been unable to perform all activities of daily living.  
Dr. Wolff indicated that the biceps tear was caused by the 
rotator cuff injury and that there was an overcompensation of 
the biceps because of the compromised strength and motion of 
the gleno-humeral joint, which occurred as a direct result of 
the altered shoulder biomechanics due to the rotator cuff 
injury.  The veteran had subsequently developed a biceps 
tendinosis with a longitudinal tear in the bicipital groove.  
Dr. Wolff advised the veteran to consult an orthopedic 
surgeon for repair of the rotator cuff and biceps tendon, to 
avoid all strenuous activity in use of the right upper 
extremity, and to continue home therapies.  

The veteran sought VA treatment in March 2004 for right 
shoulder discomfort with onset after a recent injury swinging 
a baseball bat.  He reported receiving cortisone injections 
and using heat/cold therapy at home.  The veteran indicated 
that he had functional limitation in overhead activities and 
reaching behind his lower back.  Range of motion testing of 
the veteran's right shoulder revealed forward flexion of 
130/180, abduction of 60/160, and internal and external 
rotation of 30/80.  The veteran also exhibited guarded 
movement in his right shoulder and strength of 3/5.  See 
PM&RS consult response.  In April 2004, he exhibited forward 
flexion of 120 degrees, abduction to 120 degrees, negative 
lift off, negative apprehension, and positive O'Brien test.  
After reviewing the March 2004 MRI, an impression of SLAP 
lesion, right shoulder, was made.  Surgical options were 
discussed for arthroscopy and possible SLAP repair versus 
debridement.  See orthopedic outpatient notes.  

In a May 2004 letter, Dr. H.J. Gelb reported that the 
veteran's shoulder examination was consistent with a positive 
O'Brien test and some bicipital signs including speed test 
with negative x-rays.  Based on his clinical findings and the 
veteran's history of playing baseball and weight training, 
Dr. Gelb opined that this was most likely a SLAP lesion and 
possibly an associated biceps lesion.  Dr. Gelb recommended 
arthroscopic surgery for both diagnostic and therapeutic 
purposes.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in September 2004, at which time he 
reported that he had had pain in his right shoulder since the 
in-service injury, which was getting progressively worse.  
Physical examination showed only 90 degrees of extension and 
abduction on the right shoulder compared to 180 degrees of 
each in the left; 30 degrees or rearward extension compared 
to 40 degrees in the left; and 90 degrees of internal and 50 
degrees of external rotation as compared to 90 and 70 
degrees, respectively, on the left.  There was recapped 
abduction with resistance as well as pain in the right 
shoulder.  Repeated motion caused an increase in pain and a 
decrease in range of motion of 10 degrees in abduction and 
extension.  Marked tenderness of the bicipital tendon was 
noted.  The veteran was diagnosed with acute tendonitis of 
the supraspinatus tendon and bicipital tendon, multiple 
pathologic situations in the shoulder as indicated by MRI.  
The examiner reported that the veteran did not have any acute 
episodes at that time and that his right shoulder condition 
was not the result of a newly sustained trauma but was the 
result of the in-service trauma.  

In May 2005, Dr. Wolff reported that the veteran was seen for 
a follow-up evaluation with continuing pain in his right 
shoulder.  He had not improved in the interim since the last 
visit and reported still having pain when he lifts his arm.  
The veteran also reported experiencing intermittent clicking 
sensations, which are painful, but denied any actual 
dislocation, though he feels some complaints of instability 
in the shoulder.  The veteran's main complaint was pain with 
lifting and reaching, predominately in the anterior region, 
but it also occurred posteriorly.  Physical examination 
revealed tenderness to palpation over the anterior shoulder.  
There was active extension to 120 degrees and active 
abduction of 50 degrees.  Limitation of internal rotation to 
the right buttock was noted but external rotation was grossly 
full.  There was pain at end points of motion.  The veteran 
had a positive apprehension sign, which was marked, and 
negative sulcus.  Assessment of the rotator cuff revealed 
mild discomfort with resisted supraspinatus activity and mild 
positive O'Brien test with marked positive speed test.  A 
diagnostic impression of status post right shoulder injury 
with persistent pain, partial tear of the right 
subscapularis, possible capsulolabral disruption or SLAP 
lesion with clinical signs of rotator cuff intention 
impingement was made.  Dr. Wolff reported discussing the 
veteran's diagnoses, prognoses and treatment options.  As the 
veteran remained symptomatic despite conservative management, 
Dr. Wolff felt he would benefit from a consultation with an 
orthopedic surgeon and perhaps diagnostic and surgical 
arthroscopy of the right shoulder.  Dr. Wolff also discussed 
the pathology that was evident on MRI and the treatment 
modalities.  

The veteran sought VA treatment in June 2005 for persistent 
pain in his right shoulder.  He exhibited decreased range of 
motion of the right shoulder, but no measurements were 
provided.  The veteran also exhibited crepitants and 
weakness.  The impression made was of chronic rotator cuff 
injury with biceps tendon injury.  The examiner noted that it 
had been one year since he had seen orthopedics and that 
there was concern about the possibility of marked 
degeneration in the shoulder.  The veteran was strongly 
recommended to not keep waiting and putting off surgery.  See 
Coral Springs Community Based Outpatient Clinic Primary Care 
Note.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, the rating 
criteria used to evaluate the veteran's right shoulder 
disability, tenosynovitis is to be rated on the basis of 
limitation of motion of the affected part as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
rating criteria for limitation of motion of the shoulder and 
arm are found at 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).  Ratings in excess of 20 percent are provided for 
limitation of motion of the major arm to midway between the 
side and shoulder level (30 percent) and to 25 degrees from 
the side (40 percent).  The evidence of record indicates that 
the veteran's right arm is his major arm.  See October 1995 
VA examination.  Normal range of motion of the shoulder is 
forward flexion and abduction to 180 degrees, with 90 degrees 
representing shoulder level, and external and internal 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2007).  

The evidence of record supports the assignment of a rating of 
30 percent, and not higher, for service-connected acute 
tendonitis of the supraspinatus tendon and bicipital tendon, 
right shoulder, major, under Diagnostic Code 5201.  The 
veteran exhibited markedly decreased abduction in May 2005 of 
50 degrees, only 5 degrees more than is required for a 30 
percent rating under Diagnostic Code  5201.  A June 2005 VA 
treatment note reported decreased range of motion of the 
shoulder, as well as crepitants and weakness, with a strong 
recommendation that the veteran undergo surgery.  See 
38 C.F.R. §§ 4.40, 4.45.  In view of these findings, the 
Board finds that the disability picture more nearly 
approximates the criteria for the assignment of a 30 percent 
rating under Diagnostic Code  5201.  However, the criteria 
for the assignment of a 40 percent rating have not been met 
or more nearly approximated.  Even when considering pain, 
there is no evidence showing that the veteran has limitation 
of abduction to 25 degrees from the side.  

The Board acknowledges the veteran's contention that he is 
entitled to a separate rating for his bicep condition, which 
was diagnosed as acute tendonitis of the bicipital tendon 
during the September 2004 VA examination.  The Board finds, 
however, that the assignment of a separate rating is 
prohibited.  This is so because under 38 C.F.R. § 4.14 
(2007), the evaluation of the same disability, or of the same 
manifestations of a disability, under different diagnoses is 
to be avoided as it constitutes the impermissible practice of 
pyramiding.  In other words, the assignment of more than one 
rating for painful motion of the veteran's right shoulder due 
to the tendonitis of the bicipital tendon would amount to 
pyramiding as he would be compensated twice for painful 
motion caused by his disability.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2004 rating decision 
that granted a 20 percent evaluation for acute tendonitis of 
the supraspinatus tendon and bicipital tendon, right 
shoulder, major, the veteran was advised of the evidence 
necessary to substantiate a claim for increased rating and of 
his and VA's respective duties in obtaining evidence.  He was 
also asked to send any evidence or information in his 
possession.  See April 2004 letter.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite any 
failure to provide this notice, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
This is so because his claim for service connection for a 
left shoulder disability was substantiated years ago.  His 
current claim is one for an increased rating (not service 
connection), and he was given appropriate notice by means of 
the April 2004 letter.  Further, any error in the failure to 
provide notice involving the downstream element of an 
effective date is harmless at this time, and can be corrected 
by the RO following the Board's decision.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claim.  
The veteran's representative contends that the veteran's 
claim should be remanded for a new VA examination to 
determine the current level of disability.  See May 2007 
brief.  The Board disagrees as the veteran's appeal was 
certified to the Board in January 2006, see VA Form 8, and it 
took over one year for his representative to submit the May 
2007 brief.  In addition, the findings on VA examination in 
September 2004 are similar to those noted in Dr. Wolff's May 
2005 note, and the June 2005 VA primary care note indicated 
that the veteran had not been seen in orthopedics in over a 
year.  As such, the Board finds that the findings on VA 
examination are adequate and a more contemporaneous VA 
examination is not warranted.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability rating of 30 percent, and not higher, for 
service-connected acute tendonitis of the supraspinatus 
tendon and bicipital tendon, right shoulder, major, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  




REMAND

Unfortunately, a remand is required in regards to the 
veteran's appeal concerning an initial disability rating in 
excess of 40 percent for service-connected herniated nucleus 
pulposus with spondylolisthesis and right leg radiculitis.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

The procedural history related to this particular claim was 
discussed in the introduction above.  During the course of 
the appeal, the criteria for evaluating spinal disabilities 
were amended, effective September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. 
Reg. 51, 454-51, 458 (2003), respectively.  The current 
version of the revised criteria, which evaluate various types 
of spine disabilities, is found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  The veteran has not been 
informed of or medically evaluated under the new criteria, 
nor has the agency of original jurisdiction had an 
opportunity to evaluate the veteran's service-connected back 
disability under these criteria.  The Board finds there is 
potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In 
light of the foregoing, the veteran should be afforded a 
contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
back disability.  

Since the most recent supplemental statement of the case 
(SSOC) addressing this claim was issued in October 1996, and 
since the issuance of the October 1997 rating decision that 
granted an increased to 40 percent, very few treatment 
records associated with the veteran's back disability have 
been associated with the claims folder.  The RO/AMC should 
ask the veteran to provide a list of all VA and non-VA 
facilities from which he received treatment for his back 
between 1997 and the present and obtain those records.  

In his July 1995 substantive appeal, the veteran requested a 
hearing before a local hearing officer.  He should be 
scheduled for an appropriate hearing on remand.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Finally, in August 1995 the RO denied entitlement to service 
connection for bowel dysfunction, as secondary to the 
veteran's service-connected low back disorder.  He submitted 
a notice of disagreement in July 1996.  This issue must be 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include a request for 
information regarding all VA and non-VA 
facilities from which he received 
treatment for his back between 1997 and 
the present, as well as an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  Schedule the veteran for a hearing 
before a local hearing officer at the RO.

3.  Obtain the veteran's VA treatment 
records for his low back disorder, dated 
since August 2005.  

4.  Thereafter, schedule the veteran for 
an appropriate VA orthopedic/neurological 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected herniated nucleus 
pulposus with spondylolisthesis and right 
leg radiculitis.  

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.

Address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to neurological disability 
resulting from the service-connected back 
disability, including radiculitis of the 
right leg, the examiner should discuss 
the degree of paralysis caused by the 
service-connected disability. 

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should state, if possible, 
the frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his service-connected herniated 
nucleus pulposus with spondylolisthesis 
and right leg radiculitis, with 
consideration of  both the pre- and post-
amendment rating criteria for the spine.  
If the benefit sought on appeal is not 
granted, issue an SSOC and give the 
veteran and his representative an 
appropriate amount of time to respond.  

6.  Finally, after complying with the 
duty to notify and assist, issue a 
statement of the case to the veteran and 
his representative on the issue of 
entitlement to service connection for 
bowel dysfunction, as secondary to 
service-connected herniated nucleus 
pulposus with spondylolisthesis and right 
leg radiculitis.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


